Case 2:17-cr-20543-BAF-APP ECF No. 52 filed 09/14/20                PageID.240       Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 17-CR-20543-01

vs.                                                        HON. BERNARD A. FRIEDMAN

MICHAEL JEROME PETTWAY,

      Defendant.
_____________________________/

                     OPINION AND ORDER DENYING
            DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

               Defendant has filed a motion in this matter for compassionate release pursuant

to 18 U.S.C. § 3582 [docket entry 48]. Defendant states that he fears he is at risk of being

infected by the coronavirus because he has “shortness of breath often, excess gain of weight and

severe headaches daily.” Def.’s Mot. at 1. Plaintiff has filed a response in opposition.

Defendant has not replied, and the time for him to do so has expired. Pursuant to E.D. Mich. LR

7.1(f)(2), the Court shall decide this motion without a hearing.

               The Court must deny the motion because defendant has not shown that he has

complied with the statute’s exhaustion requirement, which states:

               the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the
               Bureau of Prisons to bring a motion on the defendant’s behalf or
               the lapse of 30 days from the receipt of such a request by the
               warden of the defendant’s facility, whichever is earlier, may
               reduce the term of imprisonment . . . if it finds that— (i)
               extraordinary and compelling reasons warrant such a reduction .
               ...

18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit has held that this exhaustion requirement is
Case 2:17-cr-20543-BAF-APP ECF No. 52 filed 09/14/20                              PageID.241         Page 2 of 2




mandatory, and that if a defendant files a motion seeking relief under this section without first

complying with § 3582(c)(1)(A), the district court must deny the motion without prejudice. See

United States v. Alam, 960 F.3d 831 (6th Cir. 2020). Defendant asserts that he “has exhausted

his required administrative remedy,” Def.’s Mot. at 1, but he does not provide any supporting

documentation. In its response to this motion, the government notes the lack of any such

documentation and, as indicated above, defendant has not filed a reply. A defendant who seeks

compassionate release “bears the burden to show he has exhausted his administrative remedies,”

United States v. McDonald, No. 94-CR-20256-1, 2020 WL 3166741, at *3 (W.D. Tenn. June 8,

2020), and defendant has not met this burden in this case. Accordingly,



                 IT IS ORDERED that defendant’s motion for compassionate release is denied

without prejudice.




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: September 14, 2020                             Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on September 14, 2020.

 Michael Jerome Pettway, Pris. No. 55989-039           s/Johnetta M. Curry-Williams
 Milan Federal Correctional Institution,               Case Manager
 Inmate Mail/Parcels,
 P.O. Box 10000,
 MILAN, MI 48160




                                                         2
